Case 2:20-mj-02326-DUTY Document 3 Filed 05/21/20 Page 1 of 3 Page ID #:21
     Case 2:20-mj-02326-DUTY Document 3 Filed 05/21/20 Page 2 of 3 Page ID #:22



 1        This ex parte application is based on the attached declaration

 2   of Alexander C.K. Wyman.

 3   Dated: May 21, 2020                 Respectfully submitted,

 4                                       NICOLA T. HANNA
                                         United States Attorney
 5
                                         BRANDON D. FOX
 6                                       Assistant United States Attorney
                                         Chief, Criminal Division
 7

 8
                                         ALEXANDER C.K. WYMAN
 9                                       Assistant United States Attorney
10                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
     Case 2:20-mj-02326-DUTY Document 3 Filed 05/21/20 Page 3 of 3 Page ID #:23



 1                      DECLARATION OF ALEXANDER C.K. WYMAN
 2        I, Alexander C.K. Wyman, declare as follows:

 3        1.     I am an Assistant United States Attorney in the United

 4   States Attorney’s Office for the Central District of California.             I

 5   am one of the attorneys representing the government in this case.

 6        2.     Defendant WILLIAM SADLEIR (“defendant”) has not been taken

 7   into custody on the charges contained in the complaint and has not

 8   been informed that he is being named as a defendant in the complaint.

 9   The likelihood of apprehending defendant might be jeopardized if the

10   complaint or affidavit in this case were made publicly available

11   before defendant is taken into custody on the complaint.

12        3.     Accordingly, the government requests leave to file the

13   criminal complaint and underlying affidavit under seal.           The

14   government requests that the complaint and affidavit remain under

15   seal until defendant is arrested and taken into custody on the

16   charges in the complaint.

17        4.     I declare under penalty of perjury under the laws of the

18   United States of America that the foregoing is true and correct and

19   that this declaration is executed at Los Angeles, California, on May

20   21, 2020.

21

22                                              ALEXANDER C.K. WYMAN
23

24

25

26

27

28

                                            1
